Citation Nr: 0709318	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to an increased evaluation for peripheral 
neuritis of the left lower extremity, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for peripheral 
neuritis of the right lower extremity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for residuals of 
a low back injury and secondary service connection for 
hypertension and erectile dysfunction.  The matter also stems 
from a July 2004 rating decision that denied increased 
evaluations for the veteran's service-connected peripheral 
neuritis of the left lower extremity and right lower 
extremity, each evaluated as 10 percent disabling.

In January 2006, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned in 
December 2006.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a statement received in February 2007, he 
requested to appear at a personal hearing before a Veterans 
Law Judge at the local RO (Travel Board hearing).  

Under 38 C.F.R. § 20.1304, the veteran and his representative 
are granted a period of 90 days to submit a request for a 
personal hearing following the mailing of notice to them that 
the appeal has been certified to the Board for appellate 
review.  The veteran's case appears to have been certified to 
the Board in December 2006.  Consequently, he submitted a 
timely request to have a Travel Board hearing.  To accord the 
veteran due process, he should be scheduled for an 
appropriate Board hearing. 38 C.F.R. §§ 20.700, 20.1304 
(2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law. A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


